Citation Nr: 1517023	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depressive disorder (hereinafter "psychiatric disability") and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.     

The Veteran presented testimony before the Board in September 2014; the transcript has been associated with the record. 

The RO previously determined that the claim for service connection for a psychiatric disability remained denied because new and material evidence had not been submitted.  See November 2008 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been characterized as it appears on the cover page of the instant decision.

The de novo claim of service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1.  A November 2008 rating decision determined that the claim of service connection for a psychiatric disability remained denied because new and material evidence had not been submitted; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; this is the last final decision on any basis. 

2.  The evidence submitted since the November 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a psychiatric disability.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for a psychiatric disability.  The claim was originally denied in an April 1989 rating decision.  The claim was denied on the grounds that there was no evidence of the claimed disability in service or within the year following his discharge.  The RO additionally found that the Veteran had not been awarded any combat decorations and the evidence did not show that the Veteran was subjected to a significant or life-threatening stressor during his period of active duty service, which could have resulted in PTSD.  The RO further found that PTSD had not been diagnosed.  

The Veteran appealed the April 1989 rating decision, which was upheld by the Board in June 1990.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board did not ordered reconsideration of the June 1990 decision.  The Veteran did not appeal the denial with respect to this claim to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. §§ 7103, 7252; 38 C.F.R. § 20.1100.  Thus, the Board's June 1990 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King, supra;  DiCarlo,  20 Vet. App. at 55.  

In July 1990 and September 1990, the RO confirmed the prior denial of service connection for a psychiatric disorder, to include PTSD.  The Veteran again appealed the denial to the Board.  In April 1991, the Board determined that no new and material evidence had been submitted to reopen the claim of service connection for a psychiatric disorder, including PTSD, as there still was no evidence of a diagnosis of PTSD. The Veteran did not appeal the denial to the Court and thus, the Board's April 1991 decision may also not be reopened and allowed on the same factual basis.  Id.  

The Veteran filed another claim to reopen and in September 1996, the RO determined that no new and material evidence had been submitted to reopen the claim of service connection for a psychiatric disorder, to include PTSD.  The RO specifically found that the evidence did not contain a diagnosis that met all the criteria necessary for a diagnosis of PTSD, to include any evidence of a stressful experience sufficient to cause PTSD.  The Veteran appealed the decision and a statement of the case was issued; however, the Veteran failed to perfect his appeal.  38 C.F.R. § 20.302(b).

The Veteran again attempted to reopen his claim but was denied in December 2005, January 2007, and November 2008 rating decisions.  In the November 2008 rating decision, the RO indicated that while the record contained a diagnosis of PTSD, there was no credible evidence of an in-service stressor that occurred to link his diagnosis of PTSD to his military service.  That decision became final because no notice of disagreement was filed or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 
38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  
 
Since November 2008, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the April 2011 VA examiner indicated that it could not be ruled out that the Veteran's reported military traumas (being held at gunpoint at the gate and carrying the body of a soldier with a meat cleaver in his back) may be related to his current psychiatric problems.  

As there were no medical opinions of record regarding the possible etiology of the Veteran's psychiatric disability to his period service at the time of the November 2008 rating decision, it is new. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim of service connection for a psychiatric disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disability is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a psychiatric disability.  

The Veteran claims that he has a psychiatric disorder, including PTSD, as a result of traumatic experiences suffered during active military service.  Specifically, the Veteran contends that he was held at gunpoint at the gate by civilians asking him to let them on the base.  He also indicated that on one occasion he was informed that a soldier had died outside the gate.  He discovered the soldier with a meat cleaver in his back and carried the soldier back inside the gate.  The Board notes in prior stressor statements the Veteran indicated these incidents occurred in October 1970 and November 1970.  See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, received in September 2006.

The Veteran's service personnel records confirm he performed duties as a security policeman, main gate guard, and law enforcement patrol while assigned to the 635th Security Police Squadron, U-Tapao Airfield, Thailand, from December 1969 to December 1970.  

Establishing service connection for PTSD requires the following:  (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The VA RO made a formal finding on the lack of evidence to verify stressors in November 2008.  See Memo dated in November 2008.  However, aside from attempting to obtain service personnel records, no other efforts were made to attempt verification of the claimed stressors.  The RO indicated that the Veteran failed to provide specific details of the incidents, to include a sixty-day time period as to when the events occurred; however, as noted above, the Veteran indicated these events took place in the Fall of 1970 (October and November.)   

This matter must be remanded for verification of these stressors, in particular, by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of these stressors.  Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  
38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c).  

The record compiled for appellate review of this matter to this point also appears incomplete.  The Veteran testified that he began seeking treatment for his psychiatric disorder in the 1980's at the Johnson City VA Medical Center (VAMC) in Tennessee and the Lexington VAMC in the late 1980's.  He further testified that he had been going to the Lexington VAMC for 25 years and continued to treat there at the present.  The Board notes there are sporadic VA records contained within the claims folder dated between 1989 and 2013.  There are no VA outpatient treatment records dated after October 2013 associated with the file.  Attempts must be made to obtain any missing and/or updated VA medical records.  38 C.F.R. § 3.159(c)(2).

In light of the missing treatment records and the necessary development to confirm the Veteran's asserted in-service stressors, he must be afforded a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the VA RO should ensure that all due process requirements are met.  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed psychiatric disability dated from 1980 to the present, to include records from the Johnson City and Lexington VAMCs.  (Note: there are no records from the Lexington VAMC dated after October 2013).  All requests for records must be clearly documented in the file. 

2.  The RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Notably, the JSRRC should confirm the asserted stressors: being held at gunpoint at the gate by civilians asking him to let them on the base; and discovering a soldier outside the gate with a meat cleaver in his back and having to carry the soldier back inside the gate.  The Veteran indicated these incidents occurred in October 1970 and/or November 1970.  All requests for confirmation of the asserted in-service stressors must be clearly documented in the file.       

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  The claims file should be made available to the examiner for review in connection with the examination.  The RO must specify for the examiner the stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service?

A rationale should be furnished for all opinions.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


